Title: To Alexander Hamilton from George Washington, 6 September 1793
From: Washington, George
To: Hamilton, Alexander



Philadelphia Septr. 6th 1793
My Dear Sir

With extreme concern I receive the expression of your apprehensions, that you are in the first stages of the prevailing fever. I hope they are groundless, notwithstanding the malignancy of the disorder is so much abated, as with proper & timely applications not much is to be dreaded.
The inclosed was written & sent to your office yesterday, with direction if you were not there, to be brought back. And it would be a very pleasing circumstance if a change so entirely favourable as to justify it, would permit your attendance, & to bring Mrs. Hamilton with you, to dine with us at three o’clock.
I am always & affectly.   Yours

Go: Washington
Colo. Hamilton.

